Citation Nr: 9900044	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-29 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
seizure disorder, secondary to the service-connected 
residuals of a shrapnel fragment wound with skull fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

In a VA Form 21-4138, received by the RO in June 1994, the 
veteran indicated that he suffers from vertigo as well as 
petit mal seizures.  This matter is referred to the RO 
for appropriate action.


REMAND

The Board has reviewed the record and finds that additional 
action is necessary prior to further appellate action.  In 
Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court of 
Veterans Appeals (Court) held that a remand by this Court 
or the Board [of Veterans Appeals (Board)] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Id, at 271.  In 
addition, the Court determined that where the remand orders 
of the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance.  Id.  However, 
the Court further held that where such omission did not harm 
the veteran, the Boards failure to return the case to the 
agency of original jurisdiction could not be found to be 
prejudicial error.  Id.  

In the present case, the Board issued a remand in November 
1997, in which it requested, inter alia, that the RO obtain 
records of treatment accorded the veteran for his seizure 
disorder from 1979 to the present, in particular from VA 
Medical Center (MC) Bay Pines, Florida and the clinic 
associated with the VAMC at Fort Myers, Florida, as well as 
any other VA facility identified by the veteran.  A review of 
the record reveals that the RO did request such information 
from the veteran in April 1998, but, when the veteran did not 
respond, the RO did not make any attempt to obtain the VA 
records the Board identified in the November 1997 Remand.  
This evidence must be obtained.  

The record further reveals that, although the RO did provide 
the veteran with notice of the regulations governing the 
finality of decisions and reopening of claims, it did not 
provide the veteran with the basic law and regulations 
governing service connection and the evidence required to 
prove his claim.  In addition, the Board notes that, in an 
April 1994 statement, the veteran referred to a request for a 
hearing for the purpose of upgrading [his] disability 
rating.  

This case is REMANDED to the RO for the following actions:

1.  The RO should make a specific attempt 
to obtain any outpatient and hospital 
records, and any clinical medical records 
under the veterans identification number 
from VAMC Bay Pines, Florida, the VAMC 
clinic in Fort Myers, Florida, and any 
other VA facilities identified by the 
veteran, dating from April 1979 to the 
present.

2.  The RO should ask the veteran whether 
he desires a hearing in connection with 
the current appeal and, if so, whether he 
wants a hearing before a hearing officer 
at the RO or before the Board at the RO 
or in Washington, DC.  If the veteran 
indicates that he does want a hearing at 
the RO in connection with the current 
appeal, the RO should schedule such a 
hearing.

3.  Following completion of the above, 
the RO should again determine whether the 
record contains new and material evidence 
to reopen the veterans claim for service 
connection of a seizure disorder, 
secondary to his service-connected 
residuals of a shell fragment wound with 
skull fracture.  

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case 
(SSOC), and with a reasonable period of 
time within which to respond thereto.  
The SSOC should include the law and 
regulations for service connection.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this REMAND are to 
ensure compliance with due process considerations and to 
obtain additional evidence.  The Board intimates no opinion 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
